DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed system for carrying a stethoscope, viewed as a whole, requiring the structural combination of the chestpiece-securing device configured to be coupled to a fork region of the stethoscope and to releasably couple to a tube of the stethoscope such that the stethoscope is in a folded position, a magnetic clip including a magnetic receiving region, mechanical fasteners, and a clasp; the mechanical fasteners being positioned proximate a perimeter of the magnetic receiving region; and the clasp configured to couple the magnetic clip to an item of clothing; the clip configured to couple the magnetic clip to an item of clothing; and a male clip configured to releasably couple to the tube of the stethoscope and is configured to magnetically couple to the receiving region and engage with the mechanical fasteners of the magnetic clip, in combination with the other limitations of the claims.
 To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various article holding clip structure is represented by Simms (U.S. Patent No. 6,340,350), Swink (U.S. Patent No. 8,037,965), Collins (U.S. Patent No. 3,797,717), Stowers (U.S. Patent No. 6,065,563), Haibach et al. (U.S. Patent No. 10,874,815), and Kilo et al. (U.S. Patent No. 5,692,657). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677